

116 S4812 IS: Hire To Secure our Nation Act of 2020
U.S. Senate
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4812IN THE SENATE OF THE UNITED STATESOctober 20 (legislative day, October 19), 2020Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide the Secretary of Defense and the Secretary of State with temporary direct hire authority for certain positions, and for other purposes.1.Short titleThis Act may be cited as the Hire To Secure our Nation Act of 2020.2.Direct hire authority for certain positions in the Department of Defense and the Department of State(a)DefinitionIn this section, the term covered position— (1)means—(A)a position requiring expertise with respect to the Islamic Republic of Iran, the People’s Republic of China, or the Russian Federation; or(B)a position as a linguist with respect to— (i)Farsi (or another language that is the primary language spoken in a Middle Eastern country);(ii)Mandarin, Cantonese, or another language that is primarily spoken in the People’s Republic of China; or(iii)Russian; and(2)does not include a position in the Foreign Service.(b)Authority(1)Department of DefenseThe Secretary of Defense may use the authority provided under section 9905 of title 5, United States Code, to appoint qualified candidates to covered positions in the competitive service in the Department of Defense.(2)Department of StateThe Secretary of State may appoint, without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code (other than sections 3303 and 3328 of that title), qualified candidates to covered positions in the competitive service in the Department of State.(c)Citizenship requirementA candidate appointed to a covered position under subsection (b) shall be a citizen of the United States.(d)Expiration; extensions(1)ExpirationSubject to paragraph (2) of this subsection, the authority provided to the Secretary of Defense and the Secretary of State under paragraphs (1) and (2) of subsection (b), respectively, shall expire on the date that is 3 years after the date of enactment of this Act.(2)Extensions(A)In generalThe authority provided to the Secretary of Defense or the Secretary of State under paragraph (1) or (2) of subsection (b), respectively, shall be extended for an additional 3-year period that begins on date on which that authority expires under paragraph (1) of this subsection if, before that expiration date, the applicable Secretary submits to Congress a notification describing the ways in which the Islamic Republic of Iran, the People’s Republic of China, and the Russian Federation continue to threaten the national security of the United States.(B)Additional extensionsIf the Secretary of Defense or the Secretary of State has received an extension under subparagraph (A), the authority of the Secretary under paragraph (1) or (2) of subsection (b), as applicable, shall be extended for an additional 3-year period that begins on the date on which the extension expires if, before the date on which the extension expires, the Secretary submits to Congress the notification required under subparagraph (A).(C)Rule of constructionNothing in this paragraph may be construed to limit the number of extensions of authority that the Secretary of Defense or the Secretary of State may receive under this paragraph.3.National Security and Foreign Language Professionals Fellowship Program(a)In general(1)EstablishmentThere is established in the Department of Defense and the Department of State the National Security and Foreign Language Professionals Fellowship Program (referred to in this section as the Program).(2)RotationsUnder the Program— (A)the applicable agency that appoints an individual to a position under the Program shall provide the individual with— (i)developmental or professional experiences relating to the national security of the United States; and(ii)training for the position that relates to the national security of the United States; and(B)the Secretary of Defense and the Secretary of State (referred to collectively in this section as the Secretaries) shall seek to recruit experienced practitioners and academics to apply for senior-level positions within the applicable agency.(b)Eligibility(1)In generalIn order to apply for a position under the Program, an individual—(A)shall have— (i)a professional or graduate degree in an area that is relevant to the national security of the United States; or(ii)significant professional experience in a position or a subject area relating to the national security of the United States;(B)may be a student in a graduate or professional school if the individual expects to obtain the degree described in paragraph (A)(i) not later than August 31 of the academic year in which the individual is applying; and(C)shall have not less than 10 years of professional experience, which may include time spent towards obtaining the degree described in subparagraph (A)(i).(2)PreferenceIn making appointments under the Program, the applicable Secretary shall give preference to— (A)individuals with language proficiency that the Secretary of Defense determines is critical to the national security of the United States; and(B)cyber security professionals.(c)Announcement; selection of finalistsThe Director of the Office of Personnel Management shall—(1)announce the opportunity to apply for a position under the Program; (2)select finalists for the Program; and(3)publish, and provide to the Secretaries, a list of the finalists selected under paragraph (2) for consideration by the Secretaries with respect to appointments under the Program.(d)Length of appointmentAn appointment made under the Program shall be for a period that is not less than 2 years and not more than 4 years.(e)Movement between agencies(1)In generalAt any time during an appointment of an individual under the Program, the individual may move to the other agency participating in the Program if—(A)the individual separates from the original agency; and(B)the new employing agency appoints the individual without a break in service.(2)ReimbursementIf a move described in paragraph (1) occurs during the 180-day period beginning on the date on which an individual is appointed by the original employing agency, the original employing agency may request reimbursement of 1/4 of the placement fee with respect to the individual from the new appointing agency.(f)TerminationThe head of the applicable agency may terminate an individual serving in an appointment under the Program— (1)for reasons relating to misconduct, poor performance, or suitability; and(2)if the agency head submits to the Director of the Office of Personnel Management written notification regarding the termination.(g)Conversion to the competitive service(1)In generalNot earlier than 2 years after the date on which an individual is appointed under the Program, the applicable agency may noncompetitively convert the individual, without a break in service, to a position in the competitive service.(2)Number of positions availableThe Chief Human Capital Officers Council, in consultation with the Secretary of Defense and the Secretary of State, shall determine the number of individuals who may be converted under paragraph (1).(3)Rule of constructionNothing in this subsection may be construed as granting any individual appointed under the Program a right to a noncompetitive conversion to a position in the competitive service. (h)Rule of constructionNothing in this section may be construed to replace— (1)the Presidential Management Fellows Program established under subpart D of part 362 of title 5, Code of Federal Regulations, or any successor regulation; or(2)any provision of title 5, United States Code, regarding appointive positions in the civil service.